Citation Nr: 0735150	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  04-20 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to March 7, 2002 for 
the grant of compensable evaluation for chronic lumbar strain 
superimposed on degenerative joint disease with L5-S1 
radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from October 1984 to May 1993.

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal was remanded in January 2007, and returned to the 
Board in October 2007.


FINDINGS OF FACT

1.  Service connection for lumbosacral strain with fracture 
of the pars, L5, was granted and evaluated as noncompensably 
disabling in a rating decision of September 1993; the veteran 
submitted a notice of disagreement with this rating decision 
in December 1993 and was issued a statement of the case in 
April 1994, but he did not perfect his appeal.

2.  The veteran's claim for increase was received by the RO 
on March 7, 2002.

3.  In a June 2002 rating decision, the RO granted a 40 
percent evaluation for lumbosacral strain with fracture of 
the pars, L5, and established March 7, 2002 as the effective 
date for the increased evaluation; a March 2004 rating 
decision granted a 60 percent evaluation for the disability, 
also effective March 7, 2002.


CONCLUSION OF LAW

1.  The September 1993 rating decision which granted service 
connection and assigned a noncompensable evaluation for 
lumbosacral strain with fracture of the pars, L5, is final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.160(d), 20.302(a) (2007).

2.  The criteria for an effective date prior to March 7, 
2002, for the assignment of a compensable for chronic lumbar 
strain superimposed on degenerative joint disease with L5-S1 
radiculopathy have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim for increase was 
received in March 2002, after the enactment of the VCAA.  

A January 2007 letter discussed the evidence necessary to 
support an earlier effective date.  It explained how VA 
determines effective dates and disability ratings.  The 
evidence of record was listed, and the veteran was told that 
it was his responsibility to ensure that VA received all 
requested records not in the possession of a Federal 
department or agency.  The veteran was also told how VA would 
assist him in obtaining evidence supportive of his claim.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although 
appropriate notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

In addition, identified treatment records have been obtained 
and associated with the record.  The Board notes that in a 
February 2007 communication, the veteran indicated that he 
had sought treatment records from various chiropractors who 
had treated him since his discharge from service and that he 
would send them to the Board.  However, such records have not 
been received in the eight months since the veteran's 
statement.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  In fact, the 
veteran's representative acknowledged in October 2007 that 
the veteran had purported to have additional evidence to 
submit and noted that it had not been received.  The Board is 
unaware of any outstanding evidence or information that could 
be obtained to substantiate the claim.  Therefore, the Board 
is also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

The relevant law provides that unless otherwise provided, the 
effective date of an award of increased evaluation shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a).  The Board notes that the effective 
date of an award of increased compensation may, however, be 
established at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2).  See 38 C.F.R. § 3.400.

The Court of Appeals for Veterans Claims (Court) has 
indicated that in order for entitlement to an increase in 
disability compensation to arise, the disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under § 5110(b)(2) which provides that 
the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  The 
Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) required 
a review of all the evidence of record (not just evidence not 
previously considered) as to the disability in order to 
ascertain the earliest possible effective date.

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
as well as (2) a review of all the evidence of record to 
determine when an increase in disability was "ascertainable."  
Hazen, 10 Vet. App. at 521.

Also, with regard to the terms "application" or "claim," the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment, or hospitalization will be accepted 
as an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  See 38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

The provisions of 38 C.F.R. § 3.155(c) provide that when a 
claim has been filed which meets the requirements of 38 
C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  The 
provisions of 38 C.F.R. § 3.157 provide that once a formal 
claim for compensation has been allowed, the date of 
outpatient or hospital examination will be accepted as a 
claim when such reports relate to examination or treatment 
for which service connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year.

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after a statement of the 
case (SOC) has been furnished, a timely filed substantive 
appeal. 38 C.F.R. §§ 20.200.  

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202.  A substantive appeal must be filed within 
60 days from the issuance of the SOC or within the remainder 
of the one-year period from the date of mailing notification 
of the determination being appealed, whichever period ends 
later. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  A 
substantive appeal should set forth specific allegations of 
error of fact or law related to specific items in the SOC and 
clearly identifies the benefit sought on appeal.  38 U.S.C.A. 
§ 7105(d) (3); 38 C.F.R. § 20.202.

If a decision by the RO goes unappealed, such is final.  A 
final and binding RO decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of 
this part. 38 C.F.R. § 3.104(a).  If a claimant wishes to 
reasonably raise CUE, "there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error...that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

Review of the record reflects that service connection for 
lumbosacral strain with fracture of the pars, L5, was granted 
in a September 1993 rating decision.  A noncompensable 
evaluation was assigned, effective May 10, 1993.  The veteran 
submitted a timely NOD in December 1993, and a SOC was issued 
in April 1994.  The letter which accompanied the SOC 
explained that the veteran should finalize his appeal on the 
enclosed VA Form 9, and that he had 60 days in which to 
submit that form.  The veteran did not timely finalize his 
appeal.  Therefore, the RO's September 1993 determination 
became final.  See 38 U.S.C.A. § 20.1103.

In July 1994, the veteran requested that his claims file be 
transferred to the Portland RO from the Phoenix RO.

In June 1995, the RO received a VA progress note dated in 
April 1993 and indicating that the veteran was seen for chest 
congestion, kidney pain, and fever.

No further communication was received from or on behalf of 
the veteran until March 7, 2002, when his representative 
indicated that the veteran sought an increased evaluation for 
his back condition.  

Having carefully reviewed the record, the Board concludes 
that there is no correspondence from the veteran, or any 
representative, received in the interim-between the September 
1993 RO decision and the communication received in March 
2002, which could be considered a claim for increase.  There 
is no indication that the veteran received VA treatment for 
his low back disability between 1993 and March 2002.  38 
C.F.R. § 3.157.  In essence, prior to this claim for 
increase, there had been no claim, informal claim or an 
intent to file a claim for increase.

As noted above, the effective date of an award of increased 
evaluation shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a).  To the extent 
that the veteran might claim that his disability was worse 
prior to the date of the claim for increase submitted in 
March 2002, he has not supported such a claim with evidence 
of increase in the year prior to the date of the receipt of 
the claim.  38 U.S.C.A. § 5110(b).  With respect to the 
veteran's argument that the disability has been at its 
current level since service discharge, the Board notes that 
he did not perfect an appeal of the rating action that 
originally granted service connection and that such 
determination became final.  Bernard v. Brown, 4 Vet. App. 
384 (1994).  The Board does not have legal jurisdiction to 
revisit a prior final decision.  See Rudd v. Nicholson, 20 
Vet. App. 296 (2006). 

The Board emphasizes that the pertinent legal authority 
governing assignment of effective dates is clear and 
specific, and the Board is bound by that authority.  The 
record contains no earlier filed claim, informal claim or an 
intent to file a claim for a compensable evaluation for the 
veteran's low back disability prior to March 7, 2002.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt does not apply, and the claim must 
be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to an effective date prior to March 7, 2002 for 
the grant of a 60 percent evaluation or a compensable 
evaluation for chronic lumbar strain superimposed on 
degenerative joint disease with L5-S1 radiculopathy is 
denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


